DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A method of testing known bad destinations while in a
production network, the method comprising:
	(a) establishing, for a source controller and a destination controller in a
production network, a configuration of a predetermined set of one or more known bad external destinations to test a security control device of the production network intermediary to the source controller and the destination controller;
	(b) communicating, by the source controller, test traffic generated by the
source controller directed to a known bad external destination of the one or more known bad external destinations, the test traffic passing through the security control device with a network identifier of the known bad external destination; and
	(c) receiving, by the destination controller, the test traffic forwarded by one or
more processors of a network device of the production network, the network device is an external intermediary to the security control device and the one or more known bad 
12. A system for testing known bad destinations while in a
production network, the system comprising:
	a source controller and a destination controller in a production network, the source controller and the destination controller having a configuration of a predetermined set of one or more known bad external destinations to test a security control device of the production network intermediary to the source controller and the destination controller;
	wherein the source controller is configured to communicate test traffic generated by the source controller directed to a known bad external destination of the one or more known bad external destinations, the test traffic passing through the security control device with a network identifier of the known bad external destination; and
	wherein the destination controller is configured to receive the test traffic forwarded by one or more processors of a network device of the production network, the network device is an external intermediary to the security control device and the one or 
------------End Examiner’s Claim Amendment------------
Response to Arguments
Applicant’s remarks filed on 11/19/2021 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 22 are pending in the instant application. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1- 6, 8, 9, 12 -17, 20 that were rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US PAT # 7620985] in view of Singh et al. [US PGPUB # 10505899], further in view of WO 2019/036717, hereinafter as Mihal, applicant’s amendments and the examiner’s claim amendment herein, have been considered, and are persuasive. Therefore, the rejection is withdrawn.  
Regarding claim[s] 7, 18 that were rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US PAT # 7620985] in view of Singh et al. [US PGPUB # 10505899] and WO 2019/036717, hereinafter as Mihal, as applied to claim[s] 5 above, and further in view of Hwang et al. [US PGPUB # 2017/0078329], the rejections are withdrawn. 
Regarding claim[s] 10, 21 that were rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US PAT # 7620985] in view of Singh et al. [US PGPUB # 10505899] and WO 2019/036717, hereinafter as Mihal, as applied to claim[s] 1 above, and further in view of Steele [US PGPUB # 20170272465], the rejections are withdrawn.
Regarding claim[s] 11, 19, 22 that were rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US PAT # 7620985] in view of Singh et al. [US PGPUB # 10505899] and WO 2019/036717, hereinafter as Mihal, as applied to claim[s] 1 above, and further in view of Rajagopal et al. [US PGPUB # 2006/0095970], the rejections are withdrawn.
Allowable Subject Matter
Claim[s] 1 – 22 are allowed.
Applicant’s remarks and amendments submitted on 11/19/2021 for application number 16397893 and the examiner’s claim amendment herein have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. 
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavors:
GILL et al. [US PGPUB # 2011/0247048], who generally does teach a device that receives a data unit and to receive a network policy. The device is configured to identify how the data unit will be handled by the network policy and to generate a result that includes information about how the data unit will be handled by the network policy.
Colwell et al. [US PAT # 11159416], who generally does teach mobile devices executing applications utilize data services worldwide. Testing of the applications for networking issues is facilitated by utilizing a test network having proxy devices placed at different physical locations. A tester may use the test network to direct traffic to and from an application under test to one of the proxy devices. Using the proxy device, the traffic is then exchanged with a real-world network, such as a cellular data network, at the different locations. The tester may thus test operation of the application under test in real-world conditions at a variety of different physical locations. 
Reeves [US PAT # 9100324], who generally does teach analyzing packets using a packet analyzing apparatus includes receiving one or more data packets via a first interface port, wherein the one or more data packets comprises a full packet that may include a payload, determining whether the full packet is part of an existing permitted connection, and if so, determining whether the full packet contains a payload, and if the full packet of the existing permitted connection does not contain a payload, transmitting data indicative of the full packet via the second interface port to an industrial machine control.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434